Citation Nr: 0127563	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  00-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1967 rating decision denying entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 20, 1966, to 
October 26, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

A hearing was held before the undersigned Member of the Board 
sitting in Indianapolis, Indiana, in August 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

It appears to the Board that the veteran may have attempted 
to raise the issue of CUE in an April 1973 letter from the RO 
to the veteran or, in the alternative, an earlier effective 
date claim.  If he desires to pursue these issues, he and/or 
his attorney should do so with specificity at the RO.  As 
there has thus far been no adjudication of these issues at 
the RO, the Board has no jurisdiction of the issues at this 
time.  In addition, the veteran has several other claims 
pending before the RO, which are not ready for appellate 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disorder by rating decision dated in June 1967.  
The veteran was notified of the decision and did not timely 
disagree therewith; accordingly, that rating action became 
final.

2.  The veteran has failed to show outcome-determinative 
errors in the June 1967 rating decision.


CONCLUSION OF LAW

The claim of CUE in a June 1967 rating decision denying 
entitlement to service connection for a left knee disorder is 
denied.  38 U.S.C.A. §§ 5103A, 5109A (West Supp. 2001); 38 
C.F.R. §§ 3.105, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in a June 1967 rating decision 
denying service-connected for a left knee disorder.  For the 
reasons set forth below, the Board concludes that the veteran 
has failed to meet his burden to show that the RO committed 
CUE in the June 1967 rating decision and, as such, the claim 
is denied.

Relevant Law.  Pursuant to 38 C.F.R. § 3.105(a), previous RO 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A 
(West Supp. 2001).  In order for there to be a valid claim of 
CUE, there must have been an error in the prior adjudication 
of the claim.  Either the correct facts, as they were known 
at the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie v. 
Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The United States Court of Appeals for 
the Federal Circuit has held that the phrase "clear and 
unmistakable error" in § 3.105(a) requires that the alleged 
error be outcome determinative, defined as an error that 
would manifestly change the outcome of a prior decision.  
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), cert. 
denied, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999); see also 
Yates v. West, 213 F.3d 1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicators, or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992) (en banc).  Moreover, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated; he or she must, with some degree of 
specificity, identify the alleged error and provide per-
suasive reasons why the result would have been different but 
for the alleged error.

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  

Factual Background.  The record reveals that the veteran was 
diagnosed with a congenital discoid meniscus of the left knee 
prior to service and underwent a surgical procedure at age 
10.  The enlistment examination noted a stable post-operative 
left knee.  Thereafter, service medical records reflect an 
increase in left knee pain beginning in July 1966.  A 
diagnosis of osteochondritis dissecans, left lateral femoral 
condyle, was made in August 1966.  The veteran was medically 
discharged from military service after six months due to his 
left knee disorder.

Several months after service separation, the veteran filed a 
claim for entitlement to service connection for a left knee 
disability, which was denied by rating decision dated in June 
1967.  The RO concluded that there was no material increase 
in the level of the veteran's left knee disorder during his 
brief period of military service which would establish 
service connection by aggravation.  The veteran was given 
notice of the decision by letter dated in July 1967.  He did 
not disagree and the decision became final after one year.

Analysis.  The veteran contends, in essence, that the RO 
committed CUE when it denied his claim for entitlement to 
service connection for a left knee disorder in June 1967 
because the RO failed to consider the presumption of 
soundness and the presumption of aggravation.  The veteran 
also maintained that the RO failed to consider a distinction 
between his pre-service left knee cartilage surgery and an 
in-service left knee bone disorder.

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the regulations in 
effect at the time, service connection would have been 
granted for a particular injury or disease resulting in a 
disability incurred coincident with service or with the 
aggravation of a pre-existing disease.  An affirmative 
showing of inception or aggravation during service was 
necessary to establish service connection at that time.  Pre-
existing diseases included those universally recognized and 
those discovered during service.  38 C.F.R. § 3.303 (1967).  
Like the current standard, congenital or developmental 
defects were not considered diseases or injuries within the 
meaning of the applicable regulations.  38 C.F.R. § 4.9 
(1967).

As an initial matter, the Board finds that the June 1967 
rating action is final, absent CUE.  First, the claims file 
contains a July 1967 letter from the RO to the veteran 
informing him of the denial of his claim.  Next, there is no 
indication that the letter was undeliverable, nor has the 
veteran so claimed.  Finally, the letter to the veteran 
clearly notified him that the claim was being denied and the 
reasons why.  Therefore, the Board concludes that the veteran 
received proper notice of the decision and, when he did not 
timely disagree, the claim became final, absent CUE.

Turning now to the merits of the veteran's claim, the Board 
finds that the June 1967 rating denying entitlement to 
service connection for a left knee disorder was not based on 
CUE.  As noted above, in order to meet the standard of CUE, 
the Board must find that either the correct facts, as they 
were known at the time, were not before the adjudicators or 
the regulatory provisions effective at that time were 
incorrectly applied.  In this case, the Board can find that 
neither of those situations were present as they relate to 
the RO's June 1967 decision.  

The veteran argues that the RO's June 1967 decision was in 
error because it failed to apply the presumption of 
soundness.  The Board notes that the failure to apply the 
presumption of soundness can constitute CUE.  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  However, the Board finds 
that the RO did consider such a presumption but determined 
that it was overcome by clear and unmistakable evidence that 
the veteran's condition had pre-existed service.  
Specifically, the evidence is uncontroverted that the veteran 
acknowledged a past medical history of left knee surgery.  
Although his left knee was stable at the time of induction 
(the veteran stressed that the induction examiner wrote it 
out twice), his admission of a past medical history of a left 
knee disorder at the time of induction into service would, by 
definition, overcome the presumption of soundness.  
Accordingly, the Board finds that it would not have been 
unreasonable for the RO to conclude that the veteran's pre-
existing left knee disorder overcame the presumption of 
soundness and that the RO, in fact, so found.  

Parenthetically, the Board also notes that the pre-service 
medical records suggested that the veteran's left knee 
complaints were associated with a congenital disorder.  
Specifically, the veteran's private treating physician 
diagnosed a congenital discoid meniscus of the lateral left 
knee prior to service.  While a hereditary disease does not 
always rebut the presumption of soundness, service connection 
may only be granted for hereditary diseases which either 
manifested themselves during service or which pre-existed 
service and progressed at an abnormally high rate during 
service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 1988) 
(reissued as VAOPGCPREC 67-90 (July 18, 1990)).  Following 
the issuance of this General Counsel opinion, the VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to provide that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  MANUAL M21-1, Chapter 50, § 50.78(f) 
(Mar. 29, 1989) (now in Part VI, Paragraph 7.01(g)).  
However, there was no medical indication that the veteran's 
left knee disorder progressed at an abnormally high rate 
during service.

The veteran next contends that the RO failed to consider the 
presumption of aggravation.  Under the regulations in effect 
at the time, compensation for a pre-existing disorder 
required an affirmative showing of in-service aggravation.  
See 38 C.F.R. § 3.303 (1967).  After a review of the service 
medical records, the RO found that there was nothing to 
suggest that the veteran's in-service complaints associated 
with his pre-existing left knee disorder were beyond that 
which would have been normally expected.  Since an 
affirmative showing was necessary to establish aggravation, 
it would not have been unreasonable for the RO to deny the 
veteran's claim based on the absence of a medical showing of 
aggravation of a pre-existing condition.

Further, the rating decision itself mentioned the word 
"aggravation" and noted that there was no increase in the 
veteran's disability.  Clearly, the RO considered the 
presumption of aggravation as it used the word directly in 
the rating action.  Moreover, while the word "aggravation" 
itself was not used in the notice letter, the veteran was 
informed that his condition existed prior to service and did 
not increase in severity during service.  This, again, 
indicates the RO's focused on the theory of aggravation as 
the veteran alleged in his initial claim.  Therefore, the 
Board finds that there is no basis for a CUE claim based on 
the assertion that the RO failed to consider the presumption 
of aggravation.

The veteran further asserts that the evidence shows that he 
experienced a left knee "cartilage" disorder prior to 
induction into military service which aggravated a left knee 
"bone" disorder.  In essence, he contends that he did not 
have a bony problem prior to entering into military service.  
The service medical records focused primarily on the 
veteran's symptoms and made no clear distinction between a 
cartilage problem and a bone disorder.  Further, the July 
1966 in-service orthopedic consultation note diagnosed 
osteochondritis dissecans and remarked that the disorder 
existed prior to service.  This suggests an inter-relatedness 
between the cartilage disorder and the subsequent bone 
disorder.  Accordingly, it was not unreasonable for the RO to 
determine that the veteran's pre-existing symptoms were the 
same as his in-service symptoms (as suggested by the in-
service orthopedic note) and conclude that there had been no 
aggravation.  

The Board takes judicial notice that osteochondroses are a 
group of disorders affecting the epiphyses during childhood 
characterized by derangements of the normal process of bony 
growth.  See Merck Manual (15th ed.).  Therefore, while never 
expressly found, the evidence would indicate that the veteran 
had cartilage removed from his left knee prior to service 
because the bone was not developing properly.  Again, this 
suggests an inter-relatedness between the two that the RO 
considered.  Thus, the Board is not persuaded by the 
veteran's contentions that the cartilage/bone distinction is 
sufficient to establish CUE.

At a hearing before the Board, the veteran testified that he 
underwent surgery as a child because his knee would not bend 
all the way back.  He related that he never had any trouble 
with the knee thereafter until he entered into military 
service.  He admitted that he told the induction examiner 
about his previous knee surgery and that he had an obvious 
scar but was cleared for induction.  He reported that he got 
through basic training but that the 10, 15, and 20 mile hikes 
began to take their toll.  He indicated that he has had 
trouble with his knee since service.

While the Board has considered the veteran's testimony, it 
finds the testimony to be of little probative value on the 
issue of CUE.  Although his testimony is probative of 
symptomatology, the veteran is simply not qualified to 
testify as a medical professional as to the aggravation of 
his pre-existing left knee disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that evidence 
as to an in-service, permanent increase in disability can 
only be shown by competent medical evidence.  See Wilkinson 
v. Brown, 8 Vet. App. 263, 268-69 (1995); see also Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996).  

Further, the Board finds that the veteran has essentially 
argued that the RO failed to properly weigh the evidence.  As 
noted above, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Such assertions can not form a basis for a valid claim of 
CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 (1997); 
Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 480.  To 
the extent that the veteran alleges that the RO failed in its 
duty to assist him in developing his claim, the Court has 
held that a failure to assist an appellant is not CUE.  
Shockley v. West, 11 Vet. App. 208 (1998); Caffrey v. Brown, 
6 Vet. App. at 383-84; see also Hazan v. Gober, 10 Vet. App. 
511 (1997) (failure to administer an examination would not 
have been the kind of error that would have manifestly 
changed the outcome).

It appears to the Board that the RO weighed the facts, which 
could be supported by the record, and the decision was not 
the product of CUE.  To the extent that the veteran testified 
as to his current level of disability, the Board must point 
out that recent treatment is not relevant to the issue of how 
the previous decision was made.

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the VCAA is not applicable to CUE motions.


ORDER

The claim for CUE in a May 1967 rating decision denying 
entitlement to service connection for a left knee disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

